Exhibit 10.19

 

SECOND AMENDED AND RESTATED CUSTOMER AGREEMENT AND TRADING AUTHORIZATION

 

BETWEEN

 

MAX RE DIVERSIFIED STRATEGIES LTD.

AND

ALSTRA CAPITAL MANAGEMENT, LLC

 

This Second Amended and Restated Customer Agreement and Trading Authorization
(“Agreement”) is made and entered into as of the date set forth at the end of
this Agreement by and between Alstra Capital Management, LLC (“Alstra”), a
limited liability company organized under the laws of the State of Delaware with
its principal business address at 1633 Broadway, 39th Floor, New York, New York
10019, and the undersigned customer (“Customer”) and amends and restates that
certain Amended and Restated Customer Agreement and Trading Authorization dated
June 14, 2001, as amended (the “Original Amended Agreement”);

 

WHEREAS, Customer and Alstra, wish to amend and restate the Original Amended
Agreement; and

 

WHEREAS, Customer hereby represents to Alstra that Customer has capital
available and seeks to achieve the highest return on capital consistent with
principles designed to minimize risk of capital loss through investments and
transactions, both long and short, across global markets; and

 

WHEREAS, Customer hereby represents to Alstra that Customer is a duly organized
company under the laws of Bermuda, with full power and authority to enter into
and perform its obligations under this Agreement and to conduct its investment
business, and the performance by Customer of its obligations under this
Agreement will not violate the terms or provisions of, or constitute a default
under, the organizational and operational documents of Customer or any other
agreement to which Customer is a party or by which it is bound;

 

WHEREAS, this Agreement has been duly and validly authorized, and has been duly
and validly executed and delivered by the undersigned on behalf of Customer and
this Agreement is a binding agreement of Customer enforceable in accordance with
its terms;

 

WHEREAS, Customer hereby represents to Alstra that it is a qualified eligible
person as defined in Rule 4.7(a) of the Commodity Futures Trading Commission
(“CFTC”), and Alstra hereby represents to Customer that Alstra is registered
with the CFTC as a commodity trading advisor and is a member of the National
Futures Association (“NFA”); and

 

WHEREAS, Customer hereby represents to Alstra that Customer has complied and
will continue to comply with all laws, rules, and regulations having application
to its business, properties, and assets (including, if appropriate, the
Commodity Exchange Act, as amended, the Securities Act of 1933, as amended, the
Investment Company Act of 1940, as amended, the Investment Advisers Act of 1940,
as amended, CFTC regulations, NFA rules, United States and non-United States
securities laws, and state securities laws), and there are no actions, suits,
proceedings, or investigations pending or, to the knowledge of the undersigned,
threatened against Customer or any of its principals or agents, at law or in
equity or before any governmental department, commission, board, bureau, agency
or instrumentality, or any self-regulatory organization, or any securities or
commodity exchange, in which an adverse decision



--------------------------------------------------------------------------------

could materially and adversely affect Customer’s ability to conduct its
investment pool business or to comply with, and perform its obligations under,
this Agreement;

 

WHEREAS, Customer hereby represents to Alstra that Customer is fully familiar
with the speculative nature of leveraged securities and commodity interest
trading and its high degree of risk suitable only for a person who can sustain
substantial losses which may be far in excess of such person’s funds on deposit
in such person’s trading account;

 

WHEREAS, Customer hereby represents to Alstra that Customer is willing and able,
financially and otherwise, to assume the risks of this investment and has the
financial ability to bear losses in an amount equal to Customer’s entire net
worth;

 

WHEREAS, Customer hereby agrees that the representations and warranties of
Customer contained in this Agreement shall be continuing during the term of this
Agreement and, if at any time any event shall occur which would make any of the
foregoing incomplete or inaccurate, Customer shall promptly notify Alstra of the
occurrence of such event; and

 

WHEREAS, Customer desires to continue to retain Alstra as Customer’s trading
manager upon the terms and conditions set forth in this Agreement, and Alstra
desires to continue to service Customer in such capacity upon such terms and
conditions;

 

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto do hereby agree as follows:

 

1. Alstra shall act as a trading manager for Customer. Alstra shall have the
authority and responsibility for directing the investment and reinvestment of
Customer’s Assets allocated to Alstra (“Customer’s Assets”) pursuant to and in
accordance with Alstra’s best judgment, including the authority to allocate and
reallocate, in its sole discretion, all or any portion of Customer’s Assets to
other trading advisors through managed accounts or collective investment
vehicles; provided, however, that Alstra’s authority shall be subject to the
investment guidelines of Customer attached hereto as Schedule A, as amended from
time to by Customer and provided to Alstra. Alstra shall have the authority to
negotiate the fees to be paid by Customer to such advisors. It is understood
that some or all aspects of the investment policies and trading practices
employed by such advisors may differ in material ways from those utilized by
Alstra in the management of its other Customers’ accounts.

 

2. Customer hereby constitutes, appoints, and authorizes Alstra as Customer’s
true and lawful agent and attorney-in-fact, in Customer’s name, place, and
stead, to purchase, sell (including short sales), trade, and otherwise acquire,
hold, dispose of, and deal in securities and commodity interests, on margin or
otherwise, on United States and foreign exchanges, over-the counter, in the
interbank market, and otherwise and to make and take delivery of securities and
commodities in fulfillment of any security and commodity interest contracts, all
for Customer’s account and risk. Customer hereby gives and grants to Alstra full
power and authority to act for Customer and on Customer’s behalf to do every act
and thing whatsoever requisite, necessary, or appropriate to be done in
connection with this power of attorney as fully and in the same manner and with
the same force and effect as Customer might or could do if personally present,
and Customer hereby ratifies all that Alstra may lawfully do or cause to be done
by virtue of this power of attorney. Customer hereby ratifies and confirms any
and all transactions heretofore made by Alstra for Customer’s account and agrees
that the rights and obligations of Customer in respect thereof shall be governed
by the terms of this Agreement. Without limiting the generality of the foregoing
in the event that Alstra determines itself to trade for the Customer’s

 

2



--------------------------------------------------------------------------------

account or selects other advisors to trade individual managed accounts for the
Customer, Alstra will advise the Customer in the selection of brokers and
dealers and their agents (collectively, “Customer’s Brokers”) through or with
which Customer shall effect transactions, will assist with negotiating the fees
to be charged by Customer’s Brokers in connection with such transactions and
execute all account and transaction documentation.

 

3. Alstra’s services to Customer shall not be deemed to be exclusive to
Customer, and Alstra shall be free to render similar or different services to
others. Customer understands and agrees that Alstra’s strategy for Customer’s
account may be different from the strategies it uses for others of its
customers.

 

4. Any and all transactions effected by Alstra for Customer’s account shall be
subject to the constitution, by-laws, rules, regulations, orders, and customs
and usages of the exchange or market where executed (and of its clearinghouse,
if any), and to the provisions of the United States securities laws and the
United States Commodity Exchange Act, as amended, and to the rules, regulations,
and orders promulgated from time to time thereunder, and to all applicable laws,
rules and regulations of the United States, the various states in the United
States, and foreign jurisdictions. Alstra shall not be liable to Customer as a
result of any action taken by Alstra which is necessary to comply with any such
constitution, by-law, rule, regulation, order, custom, usage, act or statute.

 

5. Customer, and not Alstra, shall pay all brokerage commissions, margins,
option premiums, interest charges, floor commissions and fees, and other
transaction costs and expenses charged and incurred by Customer’s Brokers in
connection with Alstra’s trading for the account of Customer.

 

6. All transactions effected for Customer’s account by Alstra shall be for
Customer’s account and risk. Alstra has made and makes no guarantee whatsoever
as to the success or profitability of Alstra’s trading methods and strategies,
and Customer acknowledges that Customer has received no such guarantee from
Alstra or any of its employees, principals, or agents and has not entered into
this Agreement in consideration of or in reliance upon any such guarantee or
similar representation from Alstra or any of its employees, principals, or
agents.

 

7. Neither Alstra nor its principals or agents, nor its or their directors,
officers, employees or agents shall be liable to Customer or to any other party,
except that Alstra shall be liable to Customer for acts or omissions by it or
its principals, employees, or agents which constitute gross negligence, willful
malfeasance, or for not having acted in good faith in the reasonable belief that
such actions were in, or not opposed to, the best interests of Customer.
Customer shall indemnify, hold harmless, and defend Alstra and its principals
and agents, and its and their directors, officers, employees and agents from and
against any liability, loss, cost, and expense, including attorneys’ fees, that
any of them may become subject to in acting as contemplated under this
Agreement, or in connection with any transaction for Customer’s account, or in
connection with Customer’s failure to pay any management fees and/or incentive
fees to Alstra or in connection with investigating or defending any such
liability, loss, cost, or expense covered by this indemnity, provided that the
conduct of such person did not constitute willful malfeasance or gross
negligence and was done in good faith and in a manner reasonably believed to be
in, or not opposed to, the best interests of Customer. Customer shall advance to
Alstra the amount of any expenses covered by this indemnity, provided that
Alstra shall repay such amount if it shall ultimately be determined that Alstra
is not entitled to indemnification as provided herein.

 

3



--------------------------------------------------------------------------------

8. (A) As compensation for Alstra’s trading manager services to be rendered to
the Customer pursuant to this Agreement, Customer shall pay to Alstra fees in
accordance with the following fee arrangements:

 

(i) Management Fee. A management fee, calculated at each month-end and billed
quarterly in arrears, without regard to whether Customer’s account (the
“Account”) is profitable, equal to 5.8333 basis points times the total month-end
Net Assets (defined in paragraph 8(B) below) (adjusting Net Assets for the
purpose of calculating such management fee by (a) adding back the management
fees and incentive fees of Alstra accrued or payable and any withdrawals (by
redemption, distribution or otherwise) from the Account since the last
month-end, and (b) deducting any additional funds deposited in the Account since
the last month-end), which management fee equals an aggregate of 70 basis points
(0.70%) per annum, and

 

(ii) Incentive Fee. An annual incentive fee, calculated at each month-end and
billed annually in arrears, equal to 7.5% of the increase, if any, in the Net
Assets, as adjusted, in excess of the “Hurdle Level” (as defined below) at each
Determination Date (as defined below) over the higher of (x) the amount of Net
Assets, as adjusted, at the immediately preceding Determination Date, or (y) any
prior Determination Date. For the purpose of calculating such incentive fee, Net
Assets on the current Determination Date shall be adjusted by (a) adding back
(i) any incentive fees of Alstra accrued pursuant to this Agreement, (ii) a
portion of any decline in Net Assets since the prior Determination Date used to
calculate the incentive fee (the “High Water Mark Date”) calculated by
multiplying such decline by a percentage equal to net withdrawals from the
Account during the period divided by Net Assets on the dates of the withdrawals,
and (iii) any withdrawals from the Account since the High Water Mark Date, and
(b) deducting any additional funds deposited in the Account since the High Water
Mark Date. For the purpose of calculating such incentive fee, Net Assets on any
prior Determination Date shall be adjusted by adding back all incentive fees
paid pursuant to this Agreement. In the event that any incentive fee is paid to
Alstra and the Account thereafter incurs a net loss for any subsequent period,
Alstra will retain the incentive fee previously paid. The “Hurdle Level” means
an increase of 10.0% in Net Assets over the amount of Net Assets at the higher
of (A) the previous Determination Date, or (B) any prior Determination Date. A
“Determination Date” means the close of business on the last business day of
each December.

 

(B) The term “Net Assets” means the total assets in the Account less all
liabilities of the Account (including but not limited to accrued legal,
accounting, and auditing fees, and any management or incentive fees accrued or
payable), determined in accordance with the principles specified herein or,
where no principle is specified, in accordance with U.S. generally accepted
accounting principles consistently applied under the accrual basis of
accounting. In valuing the Net Assets, the parties agree that the valuation of
portfolio funds in which the Account is invested shall be as provided by the
respective portfolio funds from time to time.

 

(C) If the Agreement is terminated or the appointment of Alstra as trading
manager pursuant to this Agreement is terminated by either party in accordance
with Paragraph 10 hereof in either case on a date other than at a Determination
Date, incentive fees shall be calculated as if such termination date were a
Determination Date by annualizing the Hurdle Level for such year. By way of
example, if the Agreement or such appointment were terminated as of July 1 in a
year and at that point the Net Assets had increased by 7% from the prior
Determination Date, the Account would be billed for incentive fees by
annualizing the Hurdle Level for such year (six months, or  1/2 of one year,
would result in the an adjusted Hurdle Level of 5% (i.e.,  1/2 of 10%)), so that
Alstra would be entitled to an incentive fee based on the increase in the Net
Assets above

 

4



--------------------------------------------------------------------------------

5% adjusted Hurdle Level (i.e., Alstra would receive incentive fees on the 2%
increase in the Net Assets). In addition, if this Agreement is terminated or the
appointment of Alstra as trading manager pursuant to this Agreement is
terminated by either party, in either case on a date other than at a
Determination Date, management fees shall be calculated as if such termination
date were a Determination Date. Thereafter, the Customer’s obligation to pay
future management and incentive fees shall terminate.

 

(D) (i) Within 15 days following each quarter and each Determination Date,
Alstra shall send to the Customer a calculation of management and/or incentive
fees, as applicable, that shall be due to Alstra hereunder based on the
estimated Net Assets in the Account as determined by the Customer or its
custodian and administrator. Such calculation shall be deemed sent to Customer
upon Alstra’s electronic transmission of such calculation to Customer. Assuming
no objection to the calculation, within 30 days following each quarter and
within 60 days following each Determination Date, as applicable, the parties
agree that Alstra may collect from the Account 100% of the management fee and
100% of the incentive fee so calculated by the Alstra.

 

9. Customer hereby authorizes and directs Customer’s Brokers, custodian and
administrator to send to Alstra a copy of the monthly account statements with
respect to Customer’s account(s) which are sent to Customer, and Customer’s
Brokers, custodian and administrator are similarly authorized and directed to
provide Alstra with copies of all confirmations, purchase and sale statements
and other documents relating to Customer’s account(s).

 

10.   (A) This Agreement shall become effective only after it shall have been
signed by all parties. This Agreement is a continuing one and shall remain in
full force and effect until terminated in accordance with this Paragraph 10.

 

(B) Alstra may, commencing on the date that is five years following the date
hereof, terminate this Agreement as of any calendar quarter-end upon forty-five
(45) days’ written notice to Customer. In no event may Alstra terminate this
Agreement prior to the date that is five years following the date hereof.

 

(C) Customer may terminate this Agreement as of any calendar quarter-end upon
forty-five (45) days written notice to Alstra; provided however, that prior to
the date that is the date that is five years following the date hereof, if
Customer holds Alstra Placed Closed Funds Net Assets (defined in Paragraph 10(C)
(ii)below), Customer may only terminate Alstra’s services as trading manager
under this Agreement and Alstra shall continue to perform its monitoring and
performance measurement services (“Monitoring Services”) with respect to the
Alstra Placed Closed Funds Net Assets for the lesser of a period of three years
following the date of termination of trading manager services or the date on
which Customer no longer holds Alstra Placed Closed Funds Net Assets. The period
between termination of the trading manager services and the termination of this
Agreement on the sooner of three years following the date of termination of
trading manager services or the date on which Customer no longer holds Alstra
Placed Closed Funds Net Assets shall be referred to as the “Monitoring Period.”
In the event of a Monitoring Period, in addition to any fees that may be due and
owing to Alstra pursuant to Paragraph 8 of this Agreement, during the Monitoring
Period, Customer shall pay Alstra a placement and monitoring fee (“Monitoring
Fee”), calculated at each month-end and paid quarterly in arrears, equal to 60
basis points times the total month-end Alstra Placed Closed Funds Net Assets.

 

5



--------------------------------------------------------------------------------

(i) Within 15 days following each month end, Customer shall send to Alstra a
calculation of the Monitoring Fee that shall be due to Alstra hereunder based on
the Alstra Placed Closed Fund Net Assets in which Customer is invested as of
each month’s end. Such calculation shall be deemed sent to Alstra upon the
Customer’s electronic transmission of such calculation to Alstra. Customer shall
provide to Alstra a certificate of an officer of Customer, certifying that the
calculation of the Monitoring Fee, including the total month-end Alstra Placed
Closed Net Assets, is true and correct in all material respects as of the
specified date. Assuming no objection to the calculation, 30 days following each
quarter, Customer shall wire to an account designated by Alstra the Monitoring
Fee.

 

(ii) The term “Alstra Placed Closed Fund Net Assets” means all assets of
Customer that are invested in any fund (or comparable entity) in respect of
which (x) Customer and Alstra agree that Customer would not have reasonably been
likely to invest in but for the fact that Alstra was Customer’s trading manager
at the time of the initial investment and (y) is set forth on Schedule B, as
amended from time to time by Customer and Alstra. In valuing the Alstra Placed
Closed Fund Net Assets, the parties agree that the valuation of the applicable
portfolio fund or funds in which Customer is invested shall be as provided by
the respective portfolio funds from time to time.

 

(iii) During the Monitoring Period, Alstra shall continue to monitor and measure
the performance of the Alstra Placed Closed Fund Net Assets. Such monitoring and
measuring shall be commensurate with the level of such services prior to the
Monitoring Period and shall include, without limitation, the provision of
monthly written reports to Customer, monthly status calls with Customer and
attendance and reports to Customer’s board of directors as requested.

 

(D) Any notice of termination given by Customer or Alstra shall have no effect
upon liabilities and commitments initiated, made, or accrued prior to the
effective date of such termination.

 

11. For all purposes of this Agreement, Alstra shall be an independent
contractor and not an employee, partner or joint venturer of the Customer, not
shall anything herein be construed to make the Customer a partner or co-venturer
with Alstra or any of its affiliates.

 

12. All notices to either party shall be in writing. All notices to Alstra shall
be sent to Alstra at the address appearing at the beginning of this Agreement.
All notices and bills to Customer shall be sent to Customer at the address
appearing at the end of this Agreement. Either party from time to time may
designate in writing any other address to which notices, bills, and
communications to such party may be sent.

 

13. This Agreement may not be assigned by either party without the prior express
written consent of the other party.

 

14. This Agreement constitutes the entire agreement between the parties with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding as between the parties unless it is in writing and
signed by the party against whom enforcement is sought.

 

15. No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed by the parties. No amendment or
waiver of any provision of this Agreement may be implied from any course of
dealing between the parties or

 

6



--------------------------------------------------------------------------------

from the failure of either party to assert its rights under this Agreement on
any occasion or series of occasions.

 

16. If any provision of this Agreement is, or at any time shall become,
inconsistent with any present or future law, rule, regulation, or ruling of any
jurisdiction, court, or regulatory body, exchange, or board having jurisdiction,
such provision shall be deemed rescinded or modified to conform to such law,
rule, regulation, or ruling and the remaining provisions of this Agreement shall
not be affected thereby and shall remain in full force and effect.

 

17. This Agreement shall be deemed to have been made under, and shall be
governed by and construed and enforced in accordance with, the law of the State
of New York, U.S.A. (excluding the law thereof which requires the application of
or reference to the law of any other jurisdiction).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
14th day of February 2006.

 

ALSTRA CAPITAL MANAGEMENT, LLC

By:

  /s/ Zack H. Bacon, III     Name:  Zack H. Bacon, III     Title:    Chief
Executive Officer

MAX RE DIVERSIFIED STRATEGIES LTD.

By:

  /s/ Keith S. Hynes     Name:  Keith S. Hynes     Title:    Chief Financial
Officer

 

7